As filed with the Securities and Exchange Commission on August 25, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell President DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2011 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. DoubleLine Core Fixed Income Fund Schedule of Investments (Unaudited) June 30, 2010 Par Value Security Description Rate Maturity Value $ Collateralized Mortgage Obligations - 22.4% Adjustable Rate Mortgage Trust, Series 07-3 3.98% # ^ 11/25/2037 Bear Stearns Asset Backed Securities, Series 07-SD1-IA3A 6.50% 10/25/2036 CF First Boston Mortgage Securities, Co., Series 05-10-5A5 5.50% 11/25/2035 Citi Mortgage Alternative Loan Trust, Series 07-A1-1A7 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 05-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2006-26CB 6.50% 09/25/2036 Countrywide Asset-Backed Certificates, Series 05-13-AF3 5.43% 02/25/2033 First Horizon Asset Securities, Inc., Series 06-RE1 5.50% 05/25/2035 First Union Commercial Mortgage Securities, Inc., Series 00-C2 8.51% # 10/15/2032 Greenwich Capital Commercial Funding Corp., Series 2004-FL2 0.66% # ^ 11/05/2019 GSR Mortgage Loan Trust, Series 05-6F-3A16 5.50% 07/25/2035 J.P. Morgan Alternative Loan Trust, Series 06-S2-A4 6.19% # 05/25/2036 J.P. Morgan Chase Commercial Mortgage Security Corp., Series 06-CIBC16-X2 0.51% # I/O 05/12/2045 Lehman Mortgage Trust, Series 07-2-1A1 5.75% 03/25/2037 Master Alternative Loans Trust, Series 05-2-3A1 6.00% 03/25/2035 Master Alternative Loans Trust, Series 07-1-2A7 6.00% 10/25/2036 Morgan Stanley Capital, Inc., Series 04-HQ4-X2 0.36% # ^ I/O 04/14/2040 Nomura Asset Acceptance Corp., Series 06-AP1-A2 5.52% # 01/25/2036 Residential Accredit Loans, Inc., Series 05-QS1-A5 5.50% 01/25/2035 Residential Asset Mortgage Products, Inc., Series 05-RS1-AI5 5.41% # 12/25/2034 Salomon Brothers Mortgage Securities, Series 01-MMA-E2 6.50% # ^ 02/18/2034 Washington Mutual Mortgage Pass-Through Certificates, Series 05-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 07-5-A11 37.40% # 06/25/2037 Wells Fargo Mortgage Backed Securities, Series 2005-AR14 5.36% # 08/25/2035 Wells Fargo Mortgage Backed Securities, Series 05-AR16-6A4 3.60% # 10/25/2035 Total Collateralized Mortgage Obligations (Cost $6,939,422) Corporate Bonds - 17.3% Abu Dhabi National Energy Company PJSC 6.17% 10/25/2017 Altria Group, Inc. 9.25% 08/06/2019 Anheuser Busch Inbev WorldWide Senior Note 4.13% 01/15/2015 AT&T Wireless Services, Inc. 8.75% 03/01/2031 Banco Mercantil del Norte, S.A. 6.14% # ^ 10/13/2016 Bank of New York Mellon Domestic MTN 2.95% 06/18/2015 Berkshire Hathaway, Inc. 3.20% 02/11/2015 Boston Properties, L.P. 5.63% 11/15/2020 Cisco Systems, Inc. 5.50% 02/22/2016 Citi Bank N.A. 1.75% 12/28/2012 ConAgra Foods, Inc. 5.88% 04/15/2014 Covidien International Finance S.A. 2.80% 06/15/2015 Credit Suisse USA, Inc. 5.38% 03/02/2016 DaimlerChrysler North America Holding Corporation 6.50% 11/15/2013 DBS Bank Ltd. - Republic of Singapore 0.66% # ^ 05/16/2017 Flextronics International Ltd. 6.25% 11/15/2014 General Electric Capital Corporation, Series A 3.75% 11/14/2014 General Mills, Inc. 6.00% 02/15/2012 Goldman Sachs Group, Inc. 6.00% 06/15/2020 Industry & Construction Bank 6.20% # 09/29/2015 J.P. Morgan Chase & Co. 4.95% 03/25/2020 John Deere Capital Corporation 7.00% 03/15/2012 Kazakhstan Temir Zholy Finance B.V. 6.50% ^ 05/11/2011 Kellogg Co. 7.45% 04/01/2031 Kinder Morgan Energy Partners, L.P. 6.95% 01/15/2038 Kraft Foods, Inc. 5.38% 02/10/2020 Marathon Oil Corp. 7.50% 02/15/2019 Medco Health Solutions, Inc. 7.13% 03/15/2018 Metlife, Inc. 5.70% 06/15/2035 MidAmerican Energy Holdings Company 5.95% 05/15/2037 Morgan Stanley 6.00% 04/28/2015 National Rural Utilities Cooperative Finance Corp. 10.38% 11/01/2018 News America, Inc. 6.65% 11/15/2037 Novartis Capital Corp. 4.40% 04/24/2020 Pepsico, Inc. 4.50% 01/15/2020 Petrolum Export, Ltd. 5.27% 06/15/2011 Pontis, Ltd. 6.25% 07/20/2010 Royal KPN N.V. 8.38% 10/01/2030 Simon Property Group, L.P. 5.65% 02/01/2020 Smith International, Inc. 9.75% 03/15/2019 Souther Power Co. 4.88% 07/15/2015 Time Warner Cable, Inc. 5.00% 02/01/2020 Tyco International Finance S.A. 8.50% 01/15/2019 United Parcel Service, Inc. 5.13% 04/01/2019 United Technologies Corp. 4.88% 05/01/2015 Valero Energy Corp. 6.13% 02/01/2020 Verizon Communications, Inc. 7.35% 04/01/2039 Wachovia Corp. 5.50% 05/01/2013 Wal-Mart Stores, Inc. 3.63% 07/08/2020 Waste Management, Inc. 6.13% 11/30/2039 Wellpoint, Inc. 5.25% 01/15/2016 Xerox Corp. 5.50% 05/15/2012 XTO Energy, Inc. 6.50% 12/15/2018 Total Corporate Bonds (Cost $5,287,821) Foreign Government Agency Issues - 0.4% Korea Development Bank 8.00% 01/23/2014 Total Foreign Government Agency Issue (Cost $114,269) US Government Agency Obligations - 29.4% Federal Home Loan Banks 1.50% 01/16/2013 Federal Home Loan Mortgage Corp., Series 3045-PI 6.38% # I/O 10/15/2035 Federal Home Loan Mortgage Corp., Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corp., Series 3275-SC 5.73% # I/O 02/15/2037 Federal Home Loan Mortgage Corporation 1.88% 05/10/2013 Federal Home Loan Mortgage Corporation 3.00% 03/17/2015 Federal National Mortgage Association 1.00% 04/04/2012 Federal National Mortgage Association 2.13% 01/25/2013 Federal National Mortgage Association 2.00% 04/19/2013 Federal National Mortgage Association, Series 09-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 03-117-KS 6.75% # I/O 08/25/2033 Federal National Mortgage Association, Series 06-56-SM 6.40% # I/O 07/25/2036 Federal National Mortgage Association, Series 07-116-BI 5.90% # I/O 05/25/2037 Federal National Mortgage Association, Series 10-31-SA 4.67% # I/O 04/25/2040 Federal National Mortgage Association Pass-Thru 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru 5.00% 12/01/2039 Federal National Mortgage Association Pass-Thru 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru 5.00% 07/01/2040 Federal National Mortgage Association Strip Loans 5.12% I/O 07/01/2040 Government National Mortgage Association, Series 08-82-SM 5.70% # I/O 09/20/2038 Government National Mortgage Association, Series 10-25-ZB 4.50% 02/16/2040 Total US Government Agency Obligations (Cost $8,983,109) US Government Bonds and Notes - 27.4% United States Treasury Bonds 5.25% 02/15/2029 United States Treasury Bonds 4.38% 02/15/2038 United States Treasury Bonds 8.50% 02/15/2020 United States Treasury Notes 0.88% 02/28/2011 United States Treasury Notes 3.75% 11/15/2018 United States Treasury Notes 2.25% 01/31/2015 United States Treasury Notes 2.38% 03/31/2016 Total US Government Bonds and Notes (Cost $8,414,335) Short Term Investment - 11.2% Fidelity Institutional Government Portfolio 0.07% 1 Total Short Term Investment (Cost $3,467,478) Total Investments - 108.1% (Cost $33,206,434) Liabilities in Excess of Other Assets - (8.1)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of June 30, 2010. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At June 30, 2010, the value of these securities amounted to $1,028,221 or 3.3% of net assets. 1 Seven-day yield as of June 30, 2010 I/O Interest only security P/O Principal only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates DoubleLine Emerging Markets Fixed Income Fund Schedule of Investments (Unaudited) June 30, 2010 Par Value Security Description Rate Maturity Value $ Corporate Bonds - 98.3% Argentina - 1.4% YPF Sociedad Anonima 10.00% 11/02/2028 Bermuda - 4.5% BW Group Ltd. 6.63% 06/28/2017 Digicel Group Ltd. 8.25% ^ 09/01/2017 Brazil - 11.9% Brasil Telecom S.A. 9.38% 02/18/2014 Cosan Sa Industria 8.25% 02/15/2049 Gerdau S.A. 8.88% 06/22/2049 Net Servicos De Comunicacao S.A. 9.25% 08/27/2049 Tele Norte Leste S.A. 8.00% 12/18/2013 Cayman Islands - 3.0% Pontis, Ltd. 6.25% ^ 07/20/2010 Dominican Republic - 2.9% AES Dominicana Energia Finance, S.A. 11.00% ^ 12/13/2015 Itabo Finance S.A. 10.88% ^ 10/05/2013 Egypt - 2.2% Petrolum Export, Ltd. 5.27% 06/15/2011 India - 1.2% Vendata Resource P.L.C. 8.75% ^ 01/15/2014 Israel - 3.0% Israel Electric Corp. Ltd. 7.88% 12/15/2026 Kazakhstan - 6.6% Halyk Savings Bank 9.25% 10/16/2013 Kazakhstan Temir Zholy Finance B.V. 6.50% ^ 05/11/2011 Kazkommerts International B.V. 8.50% ^ 04/16/2013 Tengizchevroil Finance Co. 6.12% 11/15/2014 Korea - 1.8% Woori Bank 6.21% # ^ 05/02/2037 Mexico - 12.4% Axtel SAB DE C.V. 9.00% 09/22/2019 Banco Mercantil del Norte, S.A. 6.14% # ^ 10/13/2016 BBVA Bancomer S.A. 5.38% # 07/22/2015 Desarrolladora Homex S.A. 7.50% 09/28/2015 Gruma SAB DE C.V. 7.75% 09/03/2049 Grupo Papelero Scribe S.A. 8.88% ^ 04/07/2020 Panama - 1.7% Panama Canal Railway Co. 7.00% 11/01/2026 Peru - 4.9% Banco De Credito Del Peru 6.95% # 11/07/2021 Banco De Credito Del Peru 9.75% # 11/06/2069 Banco International Del Peru 8.50% # ^ 04/23/2070 Corporacion Pesquera Inca SAC 9.00% 02/10/2017 Qatar - 4.1% Nakilat, Inc. 6.07% 12/31/2033 Ras Laffan Liquefied Natural Gas Co. III 5.84% 09/30/2027 Russia - 15.4% Bank of Moscow (Kuznetski) 6.81% # ^ 05/10/2017 Eurasian Development Bank 7.38% ^ 09/29/2014 Gaz Capital S.A. 7.29% 08/16/2037 Gazstream S.A. 5.63% ^ 07/22/2013 Industry & Construction Bank 6.20% # 09/29/2015 RSHB Capital S.A. 6.97% # 09/21/2016 Russia-OVGVZ 3.00% 05/14/2011 TNK-BP Finance S.A. 7.25% 02/02/2020 Vimpelcom 8.25% ^ 05/23/2016 Singapore - 4.4% DBS Bank Ltd. 0.66% # 05/16/2017 Flextronics International Ltd. 6.25% 11/15/2014 Trinidad and Tobago - 5.2% Petroleum Co. of Trinidad and Tobago Ltd. 6.00% ^ 05/08/2022 National Gas Co. of Trinidad and Tobago 6.05% 01/15/2036 Turkey - 2.0% T2 Capital Finance Co. S.A. 6.95% ^ 02/06/2017 Ukraine - 2.5% Alfa Bank (Ukraine ISS) 13.00% ^ 07/30/2012 United Arab Emirates - 2.0% Abu Dhabi National Energy Company PJSC 6.17% 10/25/2017 United States - 5.2% Drummond Co, Inc. 7.38% 02/15/2016 Noble Group Ltd. 6.63% 03/17/2015 Noble Group Ltd. 6.75% 01/29/2020 Total Corporate Bonds (Cost $17,726,114) Short Term Investment - 6.5% Fidelity Institutional Government Portfolio 0.07% 1 Total Short Term Investment (Cost $1,169,406) Total Investments - 104.8% (Cost $18,895,520) Liabilities in Excess of Other Assets - (4.8)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of June 30, 2010. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At June 30, 2010, the value of these securities amounted to $6,520,241 or 36.4% of net assets. 1 Seven-day yield as of June 30, 2010 I/O Interest only security P/O Principal only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates DoubleLine Total Return Bond Fund Schedule of Investments (Unaudited) June 30, 2010 Par Value Security Description Rate Maturity Value $ Collateralized Mortgage Obligations - 48.2% Adjustable Rate Mortgage Trust, Series 05-2 0.81% # 06/25/2035 Adjustable Rate Mortgage Trust, Series 07-3 3.98% # ^ 11/25/2037 Aegis Asset Backed Securities Trust, Series 03-2 2.88% # 11/25/2033 Aegis Asset Backed Securities Trust, Series 04-1 2.36% # 04/25/2034 Aegis Asset Backed Securities Trust, Series 04-2 1.63% # 06/25/2034 American Home Mortgage Investment Trust, Series 05-1 2.70% # 06/25/2045 Argent Securities, Inc., Series 04-W6 0.88% # 04/25/2034 Asset Backed Securities Corporation, Series 03-HE6-M1 0.98% # 11/25/2033 Asset Backed Securities Corporation, Series 04-HE3-M2 1.45% # 06/25/2034 Banc of America Commercial Mortgage, Inc., Series 06-1-XP 0.33% # I/O 09/10/2045 Banc of America Funding Corp., Series 10-R1-3A 13.77% # ^ I/F 07/26/2036 Banc of America Funding Corp., Series 06-7-T2A8 5.91% # 10/25/2036 Banc of America Funding Trust, Series 09-R14-3A 15.76% # ^ I/F 06/26/2035 Banc of America Funding Trust, Series 05-6 5.50% 10/25/2035 Banc of America Funding Trust, Series 06-2-4A1 22.01% # I/F 03/25/2036 Banc of America Funding Trust, Series 06-G 0.56% # 07/20/2036 Banc of America Funding Trust, Series 06-8T2 6.10% # 10/25/2036 Banc of America Funding Trust, Series 07-1 5.84% # 01/25/2037 Banc America Commercial Mortgage, Series 00-2-A2 7.20% # 09/15/2032 Bear Stearns Asset Backed Securities, Series 07-SD1-IA3A 6.50% 10/25/2036 Bear Stearns Commercial Mortgage Securities, Series 05-PWR7-X2 0.38% # I/O 02/11/2041 Bear Stearns Commercial Mortgage Securities, Series 04-PWR5-X2 0.82% # I/O 07/11/2042 Centex Home Equity Loan Trust, Series 04-A 4.93% # 01/25/2034 CF First Boston Mortgage Securities, Co., Series 05-10-5A5 5.50% 11/25/2035 Citi Mortgage Alternative Loan Trust, Series 07-A1-1A7 6.00% 01/25/2037 Citigroup Commercial Mortgage Securities, Inc., Series 09-RR1-CA4B 5.32% ^ 12/21/2049 Citigroup Mortgage Loan Trust, Inc., Series 10-2-5A1 5.50% # ^ 12/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 07-12-2A1 6.50% ^ 04/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 07-9-2A2 6.50% ^ 05/25/2037 Commercial Mortgage, Series 07-C9-A2 5.81% # 12/10/2049 Countrywide Alternative Loan Trust, Series 05-26CB-A11 12.45% # I/F 07/25/2035 Countrywide Alternative Loan Trust, Series 05-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 05-J11-1A3 5.50% 11/25/2035 Countrywide Alternative Loan Trust, Series 05-79CB-A5 5.50% 01/25/2036 Countrywide Alternative Loan Trust, Series 05-85CB-2A6 20.43% # I/F 02/25/2036 Countrywide Alternative Loan Trust, Series 06-19CB-A15 6.00% 08/25/2036 Countrywide Alternative Loan Trust, Series 06-24CB-A5 0.93% # 08/25/2036 Countrywide Alternative Loan Trust, Series 06-24CB-A14 6.82% # I/O I/F 08/25/2036 Countrywide Alternative Loan Trust, Series 06-26CB-A17 6.25% 09/25/2036 Countrywide Alternative Loan Trust, Series 06-29T1-2A12 44.01% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 06-29T1-2A23 31.94% # I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 06-39CB-1A10 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 07-9T1-2A1 6.00% 05/25/2037 Countrywide Alternative Loan Trust, Series 07-9T1-1A4 0.83% # 05/25/2037 Countrywide Alternative Loan Trust, Series 07-11T1-A24 37.93% # I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 07-9T1-1A5 5.17% # I/O I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 07-19-1A10 37.03% # I/F 08/25/2037 Countrywide Asset-Backed Certificates, Series 05-13-AF3 5.43% 02/25/2033 Countrywide Home Loans Mortgage Pass Through Trust, Series 07-J3-A2 5.17% # I/O I/F 07/25/2037 Countrywide Home Loans Mortgage Pass Through Trust, Series 07-J3-A1 0.83% # 07/25/2037 Credit Suisse First Boston Mortgage Securities Corp., Series 06-TFL2-SVA1 0.57% # ^ 10/15/2021 Credit Suisse First Boston Mortgage Securities Corp., Series 01-CF2-A4 6.51% 02/15/2034 Credit Suisse First Boston Mortgage Securities Corp., Series 04-AR8-2A1 2.81% # 09/25/2034 Credit Suisse First Boston Mortgage Securities Corp., Series 06-3-A4B 6.11% # 11/25/2036 Credit Suisse First Boston Mortgage Securities Corp., Series 06-4-A64 5.68% # 12/25/2036 Credit Suisse First Boston Mortgage Securities Corp., Series 05-C4-ASP 0.42% # ^ I/O 08/15/2038 Credit Suisse Mortgage Capital Certificates, Series 09-1R-4A2 4.90% # ^ 07/20/2035 Credit Suisse Mortgage Capital Certificates, Series 06-2-3A1 6.50% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 06-7-3A11 6.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 06-9-6A15 37.93% # I/F 11/25/2036 Deutsche ALT-A Securties, Inc. Mortgage Loan Trust, Series 06-AF1-A3 0.44% # 04/25/2036 Deutsche ALT-B Securties, Inc. Mortgage Loan Trust, Series 06-AB2-A2 6.16% # 06/25/2036 Deutsche ALT-B Securties, Inc. Mortgage Loan Trust, Series 06-AB4-A3 5.90% # 10/25/2036 Deutsche Mortgage Securities, Inc., Series 06-PR1-5AI1 18.33% # I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 06-PR1-5AI3 12.09% # I/F 04/15/2036 DLJ Commercial Mortgage Corp., Series 00-CKP1-B1 7.95% # 11/10/2033 First Horizon Asset Securities, Inc., Series 06-FA1-1A6 1.08% # 09/25/2034 First Horizon Asset Securities, Inc., Series 06-RE1 5.50% 05/25/2035 First Horizon Mortgage Trust, Series 05-2-1A6 22.58% # I/F 06/25/2032 First Union Commercial Mortgage Securities, Inc., Series 00-C2 8.51% # 10/15/2032 GE Capital Commercial Mortgage Corporation, Series 2004-C2-X2 0.77% # ^ I/O 03/10/2040 GMAC Commercial Mortgage Securities, Inc., Series 2004-C1-X2 1.02% # ^ I/O 03/10/2038 GMAC Commercial Mortgage Securities, Inc., Series 2004-C2-X2 0.56% # ^ I/O 08/10/2038 GMAC Commercial Mortgage Securities, Inc., Series 2003-C3 4.65% 04/10/2040 Greenwich Capital Commercial Funding Corp., Series 2004-FL2 0.66% # ^ 11/05/2019 GS Mortgage Securities Corp., Series 08-2R-1A1 7.50% # ^ 09/25/2036 GSAA Home Equity Trust, Series 05-12-AF3 5.07% # 09/25/2035 GSAA Home Equity Trust, Series 06-18-AF6 5.68% # 11/25/2036 GSR Mortgage Loan Trust, Series 05-6F-3A16 5.50% 07/25/2035 Harborview Mortgage Loan Trust, Series 05-14-3A1A 4.91% # 12/19/2035 Home Equity Asset Trust, Series 03-3-M1 1.62% # 08/25/2033 Homebanc Mortgage Trust, Series 05-1 0.84% # 03/25/2035 J.P. Morgan Alternative Loan Trust, Series 06-S2-A4 6.19% # 05/25/2036 J.P. Morgan Chase Commercial Mortgage Security Corp., Series 06-CB16-X2 0.51% # I/O 05/12/2045 JMAC Co., Series 10-R1-1A1 6.00% # ^ 03/26/2037 JP Morgan Alternative Loan Trust, Series 05-S1-2A9 6.00% 12/25/2035 JP Morgan Chase Commercial Mortgage Securities Trust, Series 07-CB18-X 0.27% # I/O 06/12/2047 JP Morgan Commercial Mortgage Certificates, Series 05-LDP3-X2 0.17% # I/O 08/15/2042 JP Morgan Mortgage Acquisition Trust, Series 06-WF1-A5 6.41% # 07/25/2036 LB-UBS Commercial Mortgage Trust, Series 05-C1-XCP 0.72% # I/O 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 05-C2-XCP 0.33% # I/O 04/15/2040 LB-UBS Commercial Mortgage Trust, Series 05-C5-XCP 0.41% # I/O 09/15/2040 Lehman Mortgage Trust, Series 06-1-1A2 4.42% # 02/25/2036 Lehman Mortgage Trust, Series 06-1-1A1 1.08% # 02/25/2036 Lehman Mortgage Trust, Series 07-5-7A3 7.50% 10/25/2036 Lehman Mortgage Trust, Series 07-2-1A1 5.75% 03/25/2037 Lehman Mortgage Trust, Series 07-4-2A9 0.66% # 05/25/2037 Lehman Mortgage Trust, Series 07-4-2A8 6.34% # I/O I/F 05/25/2037 Lehman Mortgage Trust, Series 07-4-2A11 0.66% # 05/25/2037 Master Alternative Loans Trust, Series 05-2-3A1 6.00% 03/25/2035 Master Alternative Loans Trust, Series 07-1-2A7 6.00% 10/25/2036 MASTR Seasoned Securitization Trust, Series 05-2-2A1 0.73% # 10/25/2032 MASTR Seasoned Securitization Trust, Series 05-2-1A4 6.00% 10/25/2032 Merrill Lynch Mortgage Trust, Series 03-KEY1-XP 0.33% # ^ I/O 11/12/2035 Merrill Lynch Mortgage Trust, Series 04-BPC1-XP 0.94% # ^ I/O 10/12/2041 Morgan Stanley Capital, Inc., Series 99-LIFE1-G 7.09% # ^ 04/15/2033 Morgan Stanley Capital, Inc., Series 04-HQ4-X2 0.36% # ^ I/O 04/14/2040 Morgan Stanley Mortgage Loan Trust, Series 05-6AR-1A1 0.61% # 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 07-1XS-2A4A 6.08% # 09/25/2046 New York Mortgage Trust, Series 05-2-A 0.66% # 08/25/2035 Nomura Asset Acceptance Corporation, Series 06-AP1-A2 5.52% # 01/25/2036 Nomura Asset Acceptance Corporation, Series 06-AP1-A3 5.65% 01/25/2036 Nomura Asset Acceptance Corporation, Series 06-AF1-IA3 6.41% 05/25/2036 Nomura Home Equity Loan Trust, Series 06-AF1-A2 5.80% # 10/25/2036 Renaissance Home Equity Loan Trust, Series 06-4-AF5 5.69% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 06-4-AF4 5.47% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 07-2-AF2 5.68% # 06/25/2037 Residential Accredit Loans, Inc., Series 05-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 05-QS17-A2 1.18% # 12/25/2035 Residential Accredit Loans, Inc., Series 05-QS17-A4 4.82% # I/O I/F 12/25/2035 Residential Accredit Loans, Inc., Series 06-QS4-A8 1.41% # I/F 04/25/2036 Residential Accredit Loans, Inc., Series 07-QS2-A6 6.25% 01/25/2037 Residential Accredit Loans, Inc., Series 07-QS5-A5 0.63% # 03/25/2037 Residential Accredit Loans, Inc., Series 07-QS5-A8 6.37% # I/O I/F 03/25/2037 Residential Asset Mortgage Products, Inc., Series 04-RS9-AI4 4.77% # 10/25/2032 Residential Asset Mortgage Products, Inc., Series 04-RS5-AI6 5.55% # 05/25/2034 Residential Asset Mortgage Products, Inc., Series 05-RS1-AI5 5.41% # 12/25/2034 Residential Asset Securities Corporation, Series 02-KS1-AI6 6.08% 06/25/2032 Residential Asset Securities Corporation, Series 03-KS11-MI1 5.13% 01/25/2034 Residential Asset Securities Corporation, Series 06-KS4-A3 0.48% # 01/25/2035 Residential Asset Securitization Trust, Series 06-A1-1A3 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 07-A3-1A2 43.86% # I/F 04/25/2037 Salomon Brothers Mortgage Securities, Series 01-MMA-E2 6.50% # ^ 02/18/2034 Salomon Brothers Mortgage Securities, Series 01-C1-E 6.31% # 12/18/2035 Sequoia Mortgage Trust, Series 03-4-2A1 0.69% # 07/20/2033 Structured Asset Securities Corp., Series 02-BC7-M1 1.15% # 10/25/2032 Structured Asset Securities Corp., Series 03-18XS-A6 4.04% 06/25/2033 Structured Asset Securities Corp., Series 05-10-4A5 18.76% # I/F 12/25/2034 Thornburg Mortgage Securities Trust, Series 03-6-A2 1.33% # 12/25/2033 WaMu Commercial Mortgage Securities, Series 05-C1A-A2 5.15% # ^ 05/25/2036 WaMu Mortgage Pass Through Certificates, Series 05-9-CX 5.50% I/O 11/25/2035 WaMu Mortgage Pass Through Certificates, Series 06-9-A7 5.93% # 10/25/2036 WaMu Mortgage Pass Through Certificates, Series 07-4-1A4 6.00% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 05-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 07-5-A11 37.40% # I/F 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 05-AR16-6A4 3.60% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 06-2-1A4 18.48% # I/F 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 06-3-A6 5.50% 03/25/2036 Total Collateralized Mortgage Obligations (Cost $538,811,736) US Government Agency Obligations - 38.8% Federal Home Loan Mortgage Corp., Series 2596-ZL 5.00% 04/15/2033 Federal Home Loan Mortgage Corp., Series 2684-ZN 4.00% 10/15/2033 Federal Home Loan Mortgage Corp., Series 2825-PZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corp., Series 2990-JL 6.31% # I/O I/F 03/15/2035 Federal Home Loan Mortgage Corp., Series 3014-SJ 10.73% # I/F 08/15/2035 Federal Home Loan Mortgage Corp., Series 3045-DI 6.38% # I/O I/F 10/15/2035 Federal Home Loan Mortgage Corp., Series 3174-PZ 5.00% 01/15/2036 Federal Home Loan Mortgage Corp., Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corp., Series 3188-ZK 5.00% 07/15/2036 Federal Home Loan Mortgage Corp., Series 3187-JZ 5.00% 07/15/2036 Federal Home Loan Mortgage Corp., Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corp., Series 3275-SC 5.73% # I/O I/F 02/15/2037 Federal Home Loan Mortgage Corp., Series 3351-ZC 5.50% 07/15/2037 Federal Home Loan Mortgage Corp., Series 3369-Z 6.00% 09/15/2037 Federal Home Loan Mortgage Corp., Series 3654-ZB 5.50% 11/15/2037 Federal Home Loan Mortgage Corp., Series 3530-BF 4.50% 05/15/2039 Federal Home Loan Mortgage Corp., Series 3583-GB 4.50% 10/15/2039 Federal National Mortgage Association, Series 05-107-EG 4.50% 01/25/2026 Federal National Mortgage Association, Series 09-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 02-70-QZ 5.50% 11/25/2032 Federal National Mortgage Association, Series 03-29-ZL 5.00% 04/25/2033 Federal National Mortgage Association, Series 03-64-ZG 5.50% 07/25/2033 Federal National Mortgage Association, Series 03-117-KS 6.75% # I/O I/F 08/25/2033 Federal National Mortgage Association, Series 04-51-XP 7.35% # I/O I/F 07/25/2034 Federal National Mortgage Association, Series 04-W10-AG 5.75% 08/25/2034 Federal National Mortgage Association, Series 05-37-ZK 4.50% 05/25/2035 Federal National Mortgage Association, Series 06-56-SM 6.40% # I/O I/F 07/25/2036 Federal National Mortgage Association, Series 06-93-SN 6.27% # I/O I/F 10/25/2036 Federal National Mortgage Association, Series 07-116-BI 5.90% # I/O I/F 05/25/2037 Federal National Mortgage Association, Series 09-51-BZ 4.50% 07/25/2039 Federal National Mortgage Association, Series 09-54-EZ 5.00% 07/25/2039 Federal National Mortgage Association, Series 10-60-VZ 5.00% 10/25/2039 Federal National Mortgage Association, Series 09-94-BC 5.00% 11/25/2039 Federal National Mortgage Association, Series 10-21-KS 4.62% # I/O I/F 03/25/2040 Federal National Mortgage Association, Series 10-31-VZ 4.00% 04/25/2040 Federal National Mortgage Association, Series 10-34-PS 4.60% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 10-27-SP 13.71% # I/F 04/25/2040 Federal National Mortgage Association, Series 10-31-SA 4.67% # I/O I/F 04/25/2040 Federal National Mortgage Association, Series 10-39-SC 16.40% # I/F 05/25/2040 Federal National Mortgage Association, Series 10-39-LS 18.69% # I/F 05/25/2040 Federal National Mortgage Association, Series 10-46-MS 4.60% # I/O I/F 05/25/2040 Federal National Mortgage Association 5.00% ^ 07/01/2040 Federal National Mortgage Association Pass-Thru 4.00% 01/01/2019 Federal National Mortgage Association Pass-Thru 4.50% 01/01/2025 Federal National Mortgage Association Pass-Thru 4.50% 05/01/2030 Federal National Mortgage Association Pass-Thru 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru 5.00% 08/01/2035 Federal National Mortgage Association Pass-Thru 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru 5.00% 04/01/2040 Federal National Mortgage Association Pass-Thru 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru 5.00% 07/01/2040 Federal National Mortgage Association Strip Loans 5.12% I/O I/F 07/01/2040 Government National Mortgage Association, Series 03-86-ZK 5.00% 10/20/2033 Government National Mortgage Association, Series 04-49-Z 6.00% 06/20/2034 Government National Mortgage Association, Series 05-21-Z 5.00% 03/20/2035 Government National Mortgage Association, Series 06-24-CX 37.49% # 05/20/2036 Government National Mortgage Association, Series 08-42-AI 7.35% # I/O I/F 05/16/2038 Government National Mortgage Association, Series 09-31-ZM 4.50% 08/20/2038 Government National Mortgage Association, Series 08-82-SM 5.70% # I/O I/F 09/20/2038 Government National Mortgage Association, Series 09-41-ZQ 4.50% 06/16/2039 Government National Mortgage Association, Series 10-25-ZB 4.50% 02/16/2040 Government National Mortgage Association, Series 10-42-ES 5.34% # I/O I/F 04/20/2040 Total US Government Agency Obligations (Cost $424,274,795) Short Term Investment - 13.3% Fidelity Institutional Government Portfolio 0.07% 1 Total Short Term Investment (Cost $150,826,519) Total Investments - 100.3% (Cost $1,113,913,050) Liabilities in Excess of Other Assets - (0.3)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed is as of June 30, 2010 ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by and under the general supervision of the Fund's Board of Trustees.At June 30, 2010, the value of these securities amounted to $105,632,990 or 9.3% of net assets. 1 Seven-day yield as of June 30, 2010 I/O Interest only security P/O Principal only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates Summary of Fair Value Disclosure (Unaudited) June 30, 2010 Security Valuation.Domestic and foreign fixed income securities and non-exchange traded derivatives are normally valued on the basis of quotes obtained from brokers and dealers or independent pricing services.Prices obtained from independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost; however, securities with a demand feature exercisable by the seller within seven days are generally valued at par.Open-end management investment companies will be valued based upon the reported NAV. The Board of Trustees is responsible for determining, in good faith, the fair value of portfolio securities not priced using market quotations. The method of pricing each type of security and other assets of the Funds is determined by the Valuation Procedures adopted by the Board.Through those procedures, the Board has established a Valuation Committee to carry out its routine duties concerning fair value, subject to periodic reporting to the complete Board. The Valuation Committee is authorized to make all necessary determinations of the Fair Value of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that that prices obtained are not fair value.When necessary, the Valuation Committee will report such determinations to the Board. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without such considerations.As of June 30, 2010, the Fundsdid not hold fair valued securities. The Funds have adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted market prices in active markets Level 2 - Quoted prices for similar instruments or inputs derived from observable market data. Directly observable inputs for the life of the financial instrument Level 3 - Unobservable inputs developed using the reporting entity’s estimates and assumptions, which reflect those that market participants would use The following is a summary of the inputs used to value the Fund's investments as of June 30, 2010: Valuation Inputs DoubleLine Core Fixed Income Fund Level 1 Short Term Investments $ 3,467,478 Level 2 Collateralized Mortgage Obligations Corporate Bonds 5,354,138 Foreign Government Agency Issues 113,919 US Government Agency Obligations US Government Bonds and Notes Total Level 2 Level 3 - Total $ 33,500,851 Valuation Inputs DoubleLine Emerging Markets Fixed Income Fund Level 1 Short Term Investments Level 2 CorporateBonds Level 3 - Total Valuation Inputs DoubleLine Total Return Bond Fund Level 1 Short Term Investments $ 150,826,519 Level 2 Collateralized Mortgage Obligations US Government Agency Obligations 439,397,203 Total Level 2 984,572,662 Level 3 - Total $ 1,135,399,181 * See the Schedule of Investments for the investments detailed by country. Since the Funds do not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Funds Trust By (Signature and Title)/s/ Ronald R. Redell Ronald R. Redell, President DateAugust 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Ronald R. Redell Ronald R. Redell, President DateAugust 24, 2010 By (Signature and Title)* /s/Joseph Sullivan Joseph Sullivan, Treasurer DateAugust 24, 2010 * Print the name and title of each signing officer under his or her signature.
